internal_revenue_service number release date index number ------------------------------ ---------------------------------------------------- ---------------------------------------- --------------------- ---------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ---------------- ----------------- telephone number ---------------------- refer reply to cc fip b04 plr-115351-16 plr-115352-16 plr-115353-16 date date legend trust adviser portfolio a portfolio b portfolio c state a state b d e f g h i j k l m n o p q -------------------------------------------------- ---------------------------------------------------------------------------------------- ------------------------------------------ ---------------------------------------------------------------------------------------- ---------------------------- ---------------------------------------------------------------------------------------- ------------------------------------- ---------------------------------------------------------------------------------------- -------------------------------------- -------------- ------------------- ---- ---- ---- ---- - ---- ---- ---- ---- ---- - ---- ---- ---- plr-115351-16 plr-115352-16 plr-115353-16 dear ------------- this is in response to the letter submitted by your authorized representative dated date requesting a ruling that the investment_assets of the portfolios will not cause a variable_contract holder to be considered the tax owner of the portfolios and that each portfolio will be eligible for the exception from the excise_tax imposed by sec_4982 of the internal_revenue_code the code trust facts trust is a state a statutory trust which is registered with the securities_and_exchange_commission sec as an open-end management investment_company under the investment_company act of act and currently has multiple series each with a different investment objective and strategy each series of trust is or will be an insurance dedicated fund that is offered exclusively to insurance_company segregated_asset accounts to serve as an investment vehicle for life_insurance and variable_annuity contracts purchased by individuals the life_insurance_companies whose segregated_asset accounts hold shares of the series of trust are life_insurance_companies within the meaning of sec_816 portfolio a portfolio b and portfolio c portfolio a portfolio b and portfolio c collectively the portfolios are existing series of trust the shares of portfolios are registered with the sec under the securities act of as amended portfolio a portfolio b and portfolio c have made or intend to make elections to be treated and intend to continue to qualify as regulated_investment_companies under subchapter_m of the code each portfolio has a specific investment objective portfolios a and b intend to invest in equity and fixed income passive index regulated_investment_companies these investments will be both series of the trust and publicly available funds portfolio c intends to invest in fixed income securities through series of the trust and publicly available funds portfolio a proposes to allocate assets as follows large cap u s stocks - d percent u s fixed income securities - e percent non-u s stocks - f percent non- u s fixed income securities - g percent and small- and mid-cap u s stocks - h percent portfolio plr-115351-16 plr-115352-16 plr-115353-16 a will allocate approximately i percent of its assets to publicly available underlying funds portfolio b proposes to allocate assets as follows large cap u s stocks - j percent u s fixed income securities - k percent non - u s stocks - l percent non-u s fixed income securities - m percent and small- and mid-cap u s stocks - n percent portfolio b will allocate approximately o percent of its assets to publicly available underlying funds portfolio c intends to invest in a mix of global fixed income securities upon commencement of operations portfolio c intends to invest approximately p percent of its assets in u s fixed income securities and approximately q percent of its assets in non-u s fixed income securities portfolio c intends to obtain this asset exposure by investing in underlying insurance dedicated funds or publicly available funds that seek to sample but not replicate the performance of third-party indices ownership of portfolios the portfolios are insurance dedicated funds that serve as investment vehicles for life_insurance and variable_annuity contracts purchased by individuals variable_contracts except as otherwise permitted by sec_1_817-5 of the income_tax regulations all shares of the portfolios and of the portfolio investments that are series of the trust are held by segregated_asset accounts underlying variable_contracts of one or more life_insurance_companies each segregated_asset_account that will hold shares of a portfolio will be a separate_account registered with the sec as a unit_investment_trust under the act or will be exempt from registration under the act the life_insurance_companies whose segregated_asset accounts hold shares of portfolio are life_insurance_companies within the meaning of sec_816 except as otherwise permitted by sec_1_817-5 public access to the portfolios and to the portfolio investments that are series of the trust will be available exclusively through the purchase of a variable_contract within the meaning of sec_817 adviser adviser provides investment advisory services to trust adviser is a state b corporation engaged in business as an investment manager adviser is a registered investment adviser under the investment advisers act of as amended variable_contracts the variable_contracts are variable_contracts within the meaning of sec_817 although the terms of each variable_contract may vary various insurance_companies will generally hold the premiums_paid by a variable_contract holder net of any fees or plr-115351-16 plr-115352-16 plr-115353-16 commissions and any income earned on the net_premiums in a segregated_asset_account a variable_contract holder will be able to allocate variable_contract premiums and amounts held in the segregated_asset_account among several different investment options or subaccounts that correspond to the variable investment options under his or her variable_contract at least one subaccount will correspond to an investment in a particular portfolio variable_contract holders all investment decisions concerning each portfolio will be made solely by adviser a variable_contract holder will not be able to direct a portfolio’s investment in any particular asset or asset class or recommend a particular investment or investment strategy and there will not be any agreement or plan between adviser and a variable_contract holder regarding a particular investment of any portfolio the percentage of a portfolio's assets invested in a particular fund will not be legally fixed in advance of any variable_contract holder investment and will be subject_to change by the portfolio’s board at any time a variable_contract holder will have no current knowledge of a portfolio’s specific asset composition a portfolio’s holdings however will be available as permitted by the sec including in quarterly filings with the sec and annual and semi-annual report to shareholders a variable_contract holder will have no legal equitable direct or indirect interest in any portfolio_asset rather a variable_contract holder will have only a contractual claim against the insurance_company offering the contract to receive cash from the insurance_company pursuant to the terms of the specific variable_contract the portfolios’ diversification the portfolios will comply with the diversifications requirements of sec_817 and sec_1_817-5 ruling requested the investment_assets of the portfolios will not cause a variable_contract holder to be considered the tax owner of such portfolios and each portfolio will be eligible for the exception from the excise_tax imposed by sec_4982 investor_control rules law plr-115351-16 plr-115352-16 plr-115353-16 if the separate_account assets underlying the variable_contract are considered the assets of the life_insurance_company that issues the contract and not the property of the contract holder sec_817 governs the tax treatment of the contract if the separate_account assets underlying the contract are considered the assets of the contract of the contract holder the contract holder is taxed on the income derived from the investment_assets under sec_61 in general the holder of legal_title is the owner of the property and is taxed on the income derived from the property however if a person other than the holder of legal_title possesses the benefits_and_burdens_of_ownership that person is attributed ownership of property for tax purposes see eg frank lyon company v united_states u s 309_us_331 the supreme court summarized this principle in corliss v bowers 381_us_376 stating that taxation is not so much concerned with the refinements of title as it is with actual command over the property taxed - the actual benefit for which the tax is paid the service applied these general tax_ownership principles in a series of investor_control rulings revrul_77_85 1977_1_cb_12 revrul_80_274 1980_2_cb_27 revrul_81_225 c b revrul_82_54 1982_1_cb_11 revrul_2003_91 2003_2_cb_347 and revrul_2003_92 2003_2_cb_350 the rulings stand for the proposition that contract holders possessing control_over the investment of the separate_account assets in addition to the other_benefits and burdens of the contract ownership are the owners of separate asset assets for federal_income_tax purposes even if the insurance_company retains possession of and legal_title to those assets in revrul_77_85 the service concluded that if the contract holder of an investment annuity_contract may select and control the investment_assets in the separate_account of the life_insurance_company the contract holder is treated as the owner of those assets for federal_income_tax purposes and is taxed on the income derived from the investment_assets in the ruling the individual_contract holder of a variable_annuity contract retained the right to direct the custodian of the account supporting that variable_annuity to sell purchase and exchange securities and other assets held in the custodial_account the contract holder also was able to exercise an owner’s right to vote account securities either through the custodian or individually the service found that the contract holder possessed significant incidents_of_ownership over the assets held in the custodial_account and thus concluded that the policyholder was the owner of those assets for federal_income_tax purposes in revrul_80_274 the contract holder transferred existing investment to an insurance_company in return for an annuity_contract and could withdraw all or a portion of the cash_surrender_value of the contract at any time prior to the annuity stating date the service applying revrul_77_85 concluded that the contract holder’s position was plr-115351-16 plr-115352-16 plr-115353-16 substantially identical to what it would have been had the investment been directly maintained and established and thus the contract holder was the owner of the investment for federal_income_tax purposes in revrul_81_225 the service described four situations in which the contract holder is considered the owner of mutual portfolio shares held by insurance_companies in connection with annuity_contracts and one situation in which the insurance_company is the owner of the mutual portfolio shares for federal_income_tax purposes in the four situations in which the contract holder is considered the owner of the mutual portfolio shares the shares are available for purchase other than through the purchase of an annuity_contract in those situations the service concluded that the contract holder has investment control_over the mutual portfolio shares and that the contract holder’s position in each situation was substantially identical to what it would have been had the mutual portfolio shares been purchased directly by contract holders conversely in the situation in which the mutual portfolio shares were only available through the purchase of an annuity_contract the insurance_company was the owner for federal_income_tax purposes in revrul_82_54 the contract holder of certain annuity_contracts could allocate premium payments among three portfolios and had an unlimited right to change those allocations prior to the maturity_date of the annuity_contract interests in the portfolios were not available for purchase by the general_public but instead were only available through the purchase of an annuity_contract the service concluded that the purchaser’s ability to choose among general investment strategies for example between stock bonds or money market instruments either at the time of the initial purchase or subsequent thereto did not constitute control sufficient to cause the contract holders to be treated as the owners of the mutual portfolio shares for federal_income_tax purposes in the eighth circuit addressed the tax_ownership issue in the context of a variable_annuity contract 749_f2d_513 8th cir the taxpayers upon purchasing the contract could allocate premiums among mutual portfolios and could change the allocation at any time the taxpayers bore the full investment risk and could withdraw any and all of the investment upon seven days’ notice in addition the taxpayer was not required to exercise the annuity feature of the contract the eighth circuit concluded that the taxpayers surrendered few of the rights of ownership or control_over assets of the subaccount id pincite the court held for federal_income_tax purposes the taxpayers not the issuing insurance_company owned the mutual portfolio shares that funded the variable_annuity and thus the taxpayers were required to include in gross_income any gains dividends or other income derived from the mutual portfolio shares plr-115351-16 plr-115352-16 plr-115353-16 in revrul_2003_91 the service concluded that the variable_contract holder did not have sufficient contract over segregated account assets to be deemed the owner of the assets the variable_contract was funded by a separate_account that was divided into twelve subaccounts each subaccount offered a different investment strategy interests in the subaccounts were available solely through the purchase of a variable life or variable_annuity contract that qualified under sec_817 the investment activities of each subaccount were managed by an independent investment adviser there was no arrangement plan contract or agreement between the contract holder and the issuing insurance_company or between the contract holder and the independent investment adviser regarding the availability of a particular subaccount the investment strategy of any subaccount or the assets to be held by a particular subaccount other than a contract holder’s right to allocate premiums and transfer funds among the available subaccounts all investment decisions concerning the subaccounts were made by the issuing insurance_company or the independent investment adviser in their sole and absolute discretion a contract holder had no legal equitable direct or indirect interest in any of the assets held by a subaccount but had only a contractual claim against the issuing insurance_company to collect cash in the form of death_benefits or cash surrender values under the contract the service concluded that based on all of the facts and circumstances the contract holder did not have direct or indirect control_over the separate_account or any subaccount asset and therefore the contract holder did not possess sufficient incidents_of_ownership over the assets supporting the variable_contracts to be deemed the owner of the assets for federal_income_tax purposes in revrul_2003_92 the purchasers of variable_annuity and variable life_insurance contracts were able to allocate their premiums among ten different subaccounts each sub-account invested in a partnership in the factual scenario in which the partnership interests were available other than through the purchase of a variable_annuity or life_insurance_contract the service concluded that the contract holders were the owners of the interests in the partnerships in contrast if the partnership interests were only available through the purchase of a variable or life_insurance_contract the service concluded that the insurance_company was the owner of the interests in the partnerships sec_4982 sec_4982 imposes a tax on every regulated_investment_company for each calendar_year equal to percent of the excess if any of - the required_distribution for such calendar_year over the distributed_amount for such calendar_year sec_4982 and f provides exemptions from the excise_tax for any calendar_year if at all times during such calendar_year each shareholder in such company was a segregated_asset_account of a life_insurance_company held in connection with variable plr-115351-16 plr-115352-16 plr-115353-16 contracts as defined in sec_817 or another regulated_investment_company described in sec_4982 analysis in the revenue rulings and the cases discussed above the service took the position that if the holder of a variable life_insurance_policy or variable_annuity contract possesses sufficient incidents_of_ownership over the assets supporting the policy or contract the contract holder is viewed for federal_income_tax purposes as the owner of the underlying assets and as a result is currently taxed on any income and gains attributable to the underlying assets the determination of whether the holder of a variable life_insurance_policy or variable_annuity contract possesses sufficient incidents_of_ownership over the assets of the separate_account underlying the variable life_insurance_contract or variable_annuity contract depends on all the relevant facts and circumstances see revrul_2003_91 in the present case the variable_contract holders do not have any control of the investments of the portfolios including the respective portfolio’s investment in public available funds the investment decisions of the portfolios are made by adviser in its sole and absolute discretion and are subject_to change without notice to or approval by the variable_contracts holders the variable_contract holders in this case do not have any more control_over the assets held under their contract than was the case in revrul_82_54 or revrul_2003_91 the portfolios are not an indirect means of allowing a variable_contract holder to invest in public funds conclusion based on the representations and facts presented each of portfolio a b and c’s investments will not cause the variable_contract holders to be treated as the owners of a portfolio for federal income assets purposes and each portfolio will be eligible for the exception from the excise_tax imposed by sec_4982 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling letter is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by a penalty or perjury statement executed by an appropriate party this office has not verified any of the material plr-115351-16 plr-115352-16 plr-115353-16 submitted in support of the request for rulings and it is subject_to verification on examination in accordance with a power_of_attorney on file in the office copies of this letter are being sent to your authorized representatives sincerely james a polfer senior technician reviewer branch financial institutions products cc
